(A free translation of the original in Portuguese) Table of Contents | Executive Report | Attachments State of Rio de Janeiro – Judiciary Court of Justice – Judicial District of the Capital Office of the 7th Business Law Court Av. Erasmo Braga, 115 Lna Central 706 – Postal Code: 20020-903 - Centro - Rio de Janeiro - RJ August 26, 2016 To the Honorable Judge Fernando Cesar Ferreira Vianna, José Braga Partner Tel.:+55 (11) 3674 3405 jose.braga@pwc.com Arnoldo Wald Filho Partner awf@wald.com.br Alberto Camiña Moreira Partner albertoc@wald.com.br Tel.: +55(11) 3074-6000 In compliance with the decision on pages 91.223-91.224, PricewaterhouseCoopers Assessoria Empresarial Ltda. (“PwC”) and Escritório de Advocacia Arnoldo Wald (“Wald”) (hereinafter collectively referred to as “Administrators”), administrators appointed in the Judicial Reorganization proceeding of Oi S.A., Telemar Norte Leste S.A., Oi Móvel S.A., Copart 4 Participações S.A., Copart 5 Participações S.A., Portugal Telecom International Finance B.V. and Oi Brasil Holdings Coöperatief U.A., respectfully present to You their Preliminary Activities Report (RPA). This report contains certain accounting, financial, economic, operational and regulatory information, mainly referring to the months of March to June, 2016 of the companies Oi S.A., Telemar Norte Leste S.A., Oi Móvel S.A., COPART 4 Participações S.A., COPART 5 Participações S.A., Portugal Telecom Internacional Finance B.V. and Oi Brasil Holdings Coöperatief U.A. (hereinafter collectively referred to as the “Parties under Reorganization ”). The information presented herein is mainly based on data and evidence submitted by the Parties under Reorganization . The Company’s consolidated financial statements (which include, but are not limited to, the Parties under Reorganization ) are audited by independent auditors and are identified accordingly herein as applicable. The individual information of each of the Parties under Reorganization , prepared in monthly periods other than those comprising the Quarterly Financial Information ("ITRs") filed with the CVM by the Company, are not subject to independent audit review by the auditors contracted by the Company or by the Administrators. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments José Braga Partner T: +55 (11) 3674 3405 jose.braga@pwc.com Arnoldo Wald Filho Partner awf@wald.com.br Alberto Camiña Moreira Partner albertoc@wald.com.br Tel: +55(11) 3074-6000 Our work as Administrators aims at providing this Court on the relevant transactions carried out by the Parties under Reorganization , through our process of analysis and discussions with the Management of these companies. The Parties under Reorganization are responsible for such information, and the independent auditor contracted by them is qualified to express an opinion on this financial information. The work conducted by the Administrators consisted of the study of the information received from the Parties under Reorganization , analysis of the main variations observed in such information, discussions with the Management of the Parties under Reorganization about the causes of such variations, as well as presentation of the stratified basis of creditors and a description of our analyses in course about the list. Therefore, the purpose of this report is to inform Your Honor on the most up-to-date financial status of the Parties under Reorganization and the course of the Judicial Reorganization process recently initiated (June 20) and the next reports on the activities will address, besides the required updates, other material information supporting the process in progress. The Administrators inform that the information provided herein were furnished by the Parties under Reorganization up to August 17, 2016. We appreciate the opportunity to advise Your Honor in this process. If Your Honor require further clarifications on the information contained in the report or other additional information, we will be pleased to extend our work as Your Honor may consider necessary. Yours faithfully, PricewaterhouseCoopers Escritório de Advocacia Assessoria Empresarial Ltda. Arnoldo Wald Administrators Judicial Reorganization - Oi August 26, 2016 (A free translation of the original in Portuguese) Table of Contents Introduction letter Executive Summary Introductory Information Executive Report 1 Basis of preparation 1.1 Oi S.A. 1.2 Telemar Norte Leste S.A. 1.3 Oi Móvel S.A. 2 Non-operating Parties under Reorganization 2.1 Portugal Telecom Internacional Finance B.V. 2.2 Oi Brasil Holdings Coöperatief U.A. 2.3 COPART 4 and COPART 5 Participações S.A. 2.4 COPART 4 andCOPART 5 Participações S.A. 3 Recent movements 4 List of Creditors 5 Summary of the Administrators’ Activities Attachments 1 Auxiliary Organization Charts of the Oi Group Glossary 2 5 8 17 18 20 30 36 42 43 46 49 51 53 55 59 62 63 66 Judicial Reorganization - Oi August 26, 2016 (A free translation of the original in Portuguese) Table of Contents | Executive Report | Attachments Executive Summary Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Summary of the main topics addressed in this report 1. Brief introduction to the Oi Group and the Parties under Reorganization · The consequence of the result of various corporate operations and of the consolidation of Economic Groups, Oi is one of the world’s biggest Telecommunication companies. With operations mainly concentrated in Brazil, it also operates in other Portuguese-speaking countries, by reason of its strategic alliance with Portugal Telecom. With annual net revenues exceeding BRL 27,350 million and more than 12 thousand employees (besides directly and indirectly hired service providers), it is one of the country’s biggest employers and has activities in almost the entire national territory. · Among the more than 50 companies of the Oi Group, the 7 Parties under Reorganization represent the main operating entities and those holding the major part of Oi Group’s debts. · Additional information on the Oi Group and the Parties under Reorganization may be found in the following sections of this preliminary report. 2. Reasons cited for filing for Judicial Reorganization · The main subjects mentioned by the management of the Parties under Reorganization as reasons for their current financial condition are summarized below: · A set of more purely financial and business-management reasons, such as development of the financial crisis and the Group’s cash generation vs. debt ratio, the growing volume of funds retained in court deposits arising from several litigations in course and accumulation of Administrative fines imposed by ANATEL. 2. Reasons cited for filing for Judicial Reorganization (cont.) · Market development: Factors like the technological development are mentioned, which is currently intended for mobile services instead of fixed services (although the legislation requires high investment in the latter type of service, with growing losses for the Oi Group), the issue of demography and rurality in the concession area in comparison with the competitors (which requires higher investment to be diluted over a lower basis of customers with limited purchase power). · Management also alleges loss of market share and economic competitiveness, mainly due to the cost of capital that the Oi Group has access to in comparison with its competitors and the strong recent reduction in the demand for prepaid mobile services, which is the main product offered by the Oi Group, in line with the economic crisis Brazil is undergoing in recent years. · More details on these reasons are provided in this report. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Summary of the main topics addressed in this report (cont.) 3. Financial information and recent operations · Through our analysis of the information received from the management of the Parties under Reorganization up to the issuance of this preliminary report, it is possible to observe a deterioration in the indebtedness condition, relating to financial (loans and financing) and operational (accounts payable) and litigation (sums payable of a legal nature and withholdings for court deposits) and regulatory (administrative fines) aspects. · When observing a longer period of the financial information disclosed by Oi Group, the impact of the market issues on the business numbers is also observed, such as reduction in revenues of certain services, disproportional increase of some costs and obligatory investments for maintenance and expansion of the network, thus consuming operating cash generated. · Although we have requested information relating to the recent cash flow (payments and receipts between the filing for Judicial Reorganization on June 20 and closing of the financial information on June 30, 2016), this information has not been received on a timely basis to be included in this report, but the information will be in the next monthly activities report, the production of which jointly with the management of the Parties under Reorganization has already started. 4. List of creditors · We also present a summary of the list of creditors prepared by the Parties under Reorganization, which is in the process of validation by the management of the Parties under Reorganization together with the Administrators. This position indicates the existence of at least 68 thousand individual creditors, for an estimated total debt in excess of BRL 65 billion. · As the work of validation and ascertainment of this list of creditors is in course, with a large volume of information being prepared by the Parties under Reorganization for our analysis, it is possible that there will be changes to these figures and amounts, which we will communicate timely when and if significant differences are identified. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Introductory Information Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Introduction This preliminary report is intended for determining the Company’s (“Oi Group”) current condition, mainly with a view to understanding the impact arising from filing of the application for reorganization of the operations of the Parties under Reorganization and their Economic Group. On June 20, 2016, the Parties filed for Judicial Reorganization based on the Judicial Reorganization and Bankruptcy Law, which was granted on June 29 by the 7 Business Court of the Judicial District of Rio de Janeiro (Case No. 0203711- 65.2016.8.19.0001). The Oi Group has been negotiating with a group of creditors of bonds, with maturities between 2016 and 2025, these creditors submitted, on June 11, 2016, a counterproposal for the financial restructuring of the Company, which provided that 95% of the capital would stay with the bondholders and only 5% of the capital would stay with the current stockholders. After evaluating the alternatives for the challenges arising from the Group’s economic-financial condition and the maturity of its financial debts, the Oi Group decided to file for Judicial Reorganization on June 20, 2016, based on the Judicial Reorganization and Bankruptcy Law, which was granted on June 29 by the 7 Business Court of the Judicial District of Rio de Janeiro, State of Rio de Janeiro (Case No. 0203711­65.2016.8.19.0001). The Judicial Reorganization involves the following companies: 1. Oi S.A.; 2. Telemar Norte Leste S.A.; 3. Oi Móvel S.A.; 4. Copart 4 Participações S.A.; 5. Copart 5 Participações S.A.; 6. Portugal Telecom International Finance B.V.; and 7. Oi Brasil Holdings Coöperatief U.A. Besides this, Oi S.A. has obtained orders of recognition of the Judicial Reorganization proceeding of the Parties under Reorganization by the Federal Bankruptcy Court in the South District of New York (USA) and the Supreme Court of Justice of England and Wales. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Brief description of the Parties under Reorganization Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Brief History of Oi Group · The Parties under Reorganization include concessionaires of public telecommunication services, fixed telephone services, mobile telephone services, data transmission, amongst other services, as well as entities that manage properties and raise funds for the Oi Group in Brazil and abroad. · The Oi Group started its activities providing fixed telephone services and gradually incorporated to its portfolio mobile telephone, Internet and cable TV services. · The current structure of the Oi Group was originated with the merger of two national giants of the telecommunications sector, that occurred in 2009: Telemar Norte Leste and Brasil Telecom, which were originated from the privatization of the Telebrás system in 1998. · In the mobile sector, the bases of customers of the Oi Group is divided into 15% post-paid and 85% prepaid lines, and the latter segment has undergone a decrease in 2015 especially due to the economic recession in Brazil. · In 2009, the Oi Group started to operate in the entire national territory by holding the control of Brasil Telecom. · In January 25, 2011, the Oi Group executed a strategic alliance with Portugal Telecom aiming at developing a telecommunications project of global projection, developing technologies, expanding the Parties’ international presence, mainly in Latin America, Africa and Asia, diversifying the services, maximizing synergies and reducing costs. · In 2012, the Oi Group acquired 1 (one) lot of 10MHz in the auctions of frequencies of the 2.5GHz band for the provision of 4G mobile telephone service, having already acquired frequencies for the provision of 3G mobile telephone service in 2007. · Also in 2012, the corporate reorganization process was concluded, which merged three listed companies that together totaled 7 (seven) classes of shares in a single company, namely Oi S.A., having 2 (two) classes of shares only. · In the first quarter of 2014, the stockholder Portugal Telecom SGPS (currently Pharol SGPS) contributed in Oi S.A., in a public offer of shares (capital increase), its operational companies in Europe, Africa and Asia, thus increasing its total interest in the capital of Oi S.A . · In September, 2015, Oi S.A. incorporated its then parent company, the stockholder Telemar Participações S.A., resulting in the pulverization of the control of Oi S.A. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Brief history of Oi Group (cont.) · Besides operating in the telecommunications sector in Brazil, Oi S.A. and its related parties also operate in Africa and Asia in activities correlated to such sector. · In Africa, Oi S.A. indirectly provides fixed and mobile telephone services and other telecommunication services through Africatel. The Company also provides services in Namibia, Mozambique and São Tomé and Príncipe, among other countries, mainly through their subsidiary companies Mobile Telecommunications Limited, Listas Telefónicas de Moçambique andCompanhia Santomense de Telecomunicações, SARL. · In Asia, the provision of fixed, mobile and other related telecommunication services are essentially provided through the subsidiary Timor Telecom. · In 2015, the Oi Group started to adopt the best corporate governance practices required by the standards of the New Market of BM&FBOVESPA and implemented the dispersion of the voting rights in Oi S.A., aiming at promoting migration of the shares that are currently held by the stockholders of Oi S.A. to the New Market. · Recently, the Oi Group implemented corporate restructurings aiming at allowing the merger of the stockholders bases with its main stockholder, Portugal Telecom SGPS , currently Pharol SGPS, as well as, in the international scenario, involving corporate interests in subsidiaries that formerly formed part of the Portugal Telecom Group: (i) 100% of the shares of PT Participações SGPS, holder of the operations in Africa, through Africatel Holdings BV, and in Timor, through Timor Telecom S.A. · Oi S.A. is registered with CVM – Securities Commission and SEC – U.S. Securities and Exchange Commission, and its shares are negotiated in BM&FBOVESPA – Stock, Commodities and Futures Exchange (Brazil) and its ADR’s - American Depositary Receipts are negotiated in NYSE – New York Stock Exchange. Besides the ADRs, the Oi Group also holds Senior Notes (bonds) issued abroad. · The main market of negotiation of the Company’s common and preferred shares is the Stock, Commodities and Futures Exchange of São Paulo S.A. (“BM&FBOVESPA”). In the national ambit, it also holds other securities placed in the secondary market, such as debentures. · Certain companies of the Oi Group are also sponsors of certain private plans of concession of savings or revenues, supplementary benefits or pension-like benefits (“Pension Plans”) administered by Fundação Sistel de Seguridade Social and Fundação Atlântico de Seguridade Social. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Corporate Organization Chart- Parties under Reorganization Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Corporate Organization Chart – Oi S.A. Source: Published financial statements (2015) Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Regulatory Aspects The Oi Group’s activities are subject to regulations encompassing: · Federal Law No. 9.247/1997 – General Telecommunications Law; · Regulatory decrees – Public policies of Telecommunications, General Plan of Concession of Telecommunication Services provided in public regime and General Plan of Universalization Goals; · Federal Law No. 12.485/2011 –SeAC Law; · Global regulatory chart for provision of Telecommunication services edited by ANATEL, in accordance with the public policies of the Ministry of Communications. Thus, the companies operate under: · Concession for providing local fixed telephone services (Commuted Fixed Telephone Service – STFC) in Region I (except in 57 municipalities of MG) and one concession for providing local fixed telephone services in Region II. · Concession for providing national long distance services in Region I (except in 57 municipalities of the State of Minas Gerais, which are excluded from the concession area of Region I) held by TNL and one concession for providing national long distance services in Region II (except in nine municipalities in the States of Goiás, Mato Grosso do Sul and Paraná, which are excluded from the concession area of Region II) held by Oi. • Authorizations for provision of mobile telephone services (Personal Mobile Service – SMP) in Regions I, II and III, held by Oi Móvel. Authorizations of right of use or radio frequency for provision of 3G services in Regions I, II and III (except 23 municipalities of the countryside of the State of São Paulo, including the city of Franca and surroundings) and radio frequency licenses for providing 4G mobile services in Regions I, II and III. Authorizations for use of numbering resources associated to fixed and mobile telephones. Authorizations for provision of local fixed telephone services and national long distance services (i) in the 57 municipalities of the State of Minas Gerais which are excluded from the concession area of Region I, (ii) in the nine municipalities of the States of Goiás, Mato Grosso do Sul and Paraná which are excluded from the concession area of Region II and (iii) in Region III. Authorizations granted to Oi for providing international long distance services originated from any location in Brazil. Authorizations granted to Oi for providing Multimedia Communication Services – SCM throughout Brazil. Authorization for providing cable TV services (Conditioned Access Service – SeAC) throughout Brazil. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Causes for filing for Judicial Reorganization As affirmed by Management in its submission to the Administrators on July 28, 2016 and the information obtained from the initial petition, the main reasons that led the Parties under Reorganization to file for Judicial Reorganization were: · Financial crisis : the combination of several factors worsened the financial condition of the Group’s companies, occuring three times in its trajectory after privatization: (i) 2000: financing of the goals of the anticipation plan; (ii) 2009: acquisition of Brasil Telecom and subsequent identification of significant liabilities and (iii) 2013: process of international expansion of the Group in Portuguese language countries, with the merger and take-over of Portugal Telecom’s debt. · Withholding of more than BRL 14 billion in court deposits: the withholding affected the liquidity, arising from the fact that it is subject to inspection in the various governmental spheres (regulatory, tax, labor and civil aspects). · Administrative fines: fines imposed by the regulatory agency, Anatel, in the approximate amount of BRL 10 billion. · Technology development: a remarkable point that worsened the crisis, which caused the demand for fixed telephone lines to decrease, albeit the maintenance of the requirement to perform various obligations provided in the General Telecommunications Law – universalization of the fixed telephone service in the entire Brazilian territory, thus generating a discrepancy between the amount invested and the effective return. · Competition with other players : the other market players capitalize abroad at a lower cost than the one Oi is able to obtain in such markets. Besides that, due to its high need for capital, the Parties under Reorganization also seek resources in the national market, being subject to higher interest rates. · Deterioration of the macroeconomic scenario: this deterioration culminated in the reduction of the investment capacity in light of the increase of competitiveness in the sector and had as its main causes the depreciation of the national currency, the increase of default of users and the loss of market share as from 2011. · Presence in difficult regions of Brazil: as to the investment, with high rural index and higher geographic dispersion. · Challenging regulatory environment , resulting in a strong history of proceedings against Oi. The Parties under Reorganization understand that, in accordance with the aspects presented above, if no fast action was taken for the restructuring of its debt, its situation as to cash generation and capacity of payment would become critical before the end of 2016. The next sections of this preliminary report are intended to illustrate, based on the available information, the reasons described above, as well as to bring updates of mainly financial information of the Parties under Reorganization to your knowledge. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Executive Report Executive Report 17 1 Basis of preparation 18 1.1 Oi S.A. 20 1.2 Telemar Norte Leste S.A. 30 1.3 Oi Móvel S.A. 36 2 Non-operating Parties under Reorganization 42 2.1 Portugal Telecom Internacional Finance B.V. 43 2.2 Oi Brasil Holdings Coöperatief U.A. 46 2.3 COPART 4 and COPART 5 Participações S.A. 49 2.4 COPART 4 and COPART 5 Participações S.A. 51 3 Recent movements 53 4 List of Creditors 55 5 Summary of the Administrators’ Activities 59 Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Basis of preparation · The starting point of our analysis was the public information and financial information requested from the Management of the Parties under Reorganization. · Up to the date this Report was finalized, the Administrators had not received all the information requested, a fact that limited the depth of the review of variations in some of the balances of assets and the most recent results of the Parties under Reorganization, as well as the detailed review and validation of the list of creditors produced by the Management of the Parties under Reorganization. · We understand that the Management of the Parties under Reorganization are making an effort so that the next monthly reports of activities will be more complete and robust and that all the information requested will be delivered on a timely basis with the proper quality, format and due reconciliation to allow for its complete review. Important comments on the financial information addressed in this report: · The Company’s financial information at December 31 of each year is subject to audit by an independent auditor. For quarterly reviews resulting in the packages identified as ITR, filed with the Securities Commission (CVM), the analyses and reviews are more limited than for the year-end procedures. The ITR conclusion dated June 30, 2016 contains the following qualification: · “the Company, in the incorporation, did not include the value added in the net assets. Consequently, at March 31, the balances of non-current assets and stockholders’ equity are understated by BRL 1,198,834 thousand (BRL 1,233,299 thousand at December 31, 2015), referring to the net balance of the value added of BRL 9,027,768 thousand (BRL 9,079,988 thousand at December 31, 2015) deducted from the impairment loss of BRL 7,211,353 thousand (BRL 7,211,353 thousand at December 31, 2015) and the tax effects of BRL 617,581 thousand (BRL 635,336 thousand at December 31, 2015). The loss for the quarter then ended is understated by BRL 34,465 thousand, referring to the non-recording of the amortization of value added net of tax effects. The management of Oi S.A. submitted a technical consultation to CVM about the accounting policy adopted, which is under analysis by the regulator.” · As the Parties under Reorganization are part of a bigger group of companies, we requested Management to prepare individual information (analytical trial balances for the base date of June 30, 2016, for which we present the following comments) and combined information for the seven Parties under Reorganization (information still pending delivery by the Management of the Parties under Reorganization). It should be emphasized that due to such limitation in the accounting information made available so far, it is not possible to identify with clarity the balances of operations maintained between the seven Parties under Reorganization (“Intra-Group”) and by them with other companies of the Oi Group (“Inter-company”), a fact that could affect the amounts of the total debt and the actual number of creditors of the RJ Debtors. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Basis of preparation Important comments on the financial information covered in this report (cont.): · The monthly fluctuations in the main balances reported will be subject to our analysis with the Management of the Parties under Reorganization. In particular for this report, we sought to focus on the period between the filing for Judicial Reorganization (June 20, 2016) and the last quarterly information published by the Company (June 30, 2016). Considering that the information referring only to such period has not been provided, we commented on the movements observed between the dates of the two last ITRs delivered to CVM (March 31, 2016 and June 30, 2016). However, considering that these ITRs do not include financial information of all the Parties under Reorganization, but only of the Holding Oi S.A. consolidated with COPART 5, our analysis for these dates was conducted based only on the companies’ individual analytical trial balances and some supplementary information provided by the Management of the Parties under Reorganization at our request. · The financial information referring to the months between the quarterly disclosures are not audited and will be addressed in the next Monthly Activities Reports (RMAs), assuming that the accounting, operational, financial, internal control and other procedures are consistent over the periods. · The objective of the next sections is to provide the main variations in the assets and the results individually reported by the Parties under Reorganization in the periods referred to, evidencing their most significant causes. For this purpose we will initially address the Operating Parties under Reorganization: 1 – Oi S.A. 2 - Telemar Norte Leste S.A. 3 - Oi Móvel S.A. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 1 - OI S.A. · Oi S.A. (“Company” or “Oi”) is a concessionaire of the STFC – Commuted Fixed Telephony Service operating since July, 1998 in Region II of the PGO – General Concession Plan – encompassing the Brazilian States of Acre, Rondônia, Mato Grosso, Mato Grosso do Sul, Tocantins, Goiás, Paraná, Santa Catarina and Rio Grande do Sul, besides the Federal District, in the provision of STFC in the local and intra-regional long distance modalities. · As of January, 2004, the Company started to exploit national and international long distance services as well in all the regions. In the local modality, the service outside Region II started to be offered as of January, 2005. The provision of these services is performed based on the concessions granted by ANATEL – National Telecommunications Agency, which is the regulatory agency of the Brazilian telecommunications sector. · The Company ´s head office is located in Brazil, in the city of Rio de Janeiro, Centro, at Rua do Lavradio, 71 – 2 nd floor, Taxpayer Identification Number (CNPJ) 76.535.764/0001-43; · The Company also holds: i. through the wholly-owned subsidiary Telemar Norte Leste S.A. (“TNL”), the concession for provision of fixed telephone services in Region I and LDI service – Long Distance International in the entire Brazilian territory and; ii. through the indirect subsidiary Oi Móvel S.A. (“Oi Móvel”) the authorization for provision of mobile telephone services in Regions I, II and III. · Oi’s shares are listed in the Stock Exchange of São Paulo (“BM&F Bovespa”) and New York Stock Exchange (“NYSE”), where they are negotiated in the ADR format (English acronym for (“American Depositary Receipt”). Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 1 - OI S.A. Organizational Structure – Oi Group · Oi Group’s Management consists of eleven Executive Boards that jointly report to the CEO, Mr. Marco Schroeder. · All managerial, administrative and financial decisions of the Oi Group emanate from its parent, Oi S.A., in Brazil, including as to the investment vehicles organized abroad (Portugal Telecom Internacional Finance B.V. and Oi Brasil Holdings Coöperatief U.A.). Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 1 - Oi S.A. Balance sheet - Assets In thousands of Reais Mar-16 Jun-16 Balance Sheet – Current and Non-current assets Alongside we present the Balance Sheets (Assets) referring to the months ended March 31 and June 30, 2016 of Oi S.A. (Holding), provided by Management. Both the Balance Sheet and the Statement of operations of Oi S.A. provided in this report are different from the ones published in the ITR, since in the ITR the Holding is presented in a consolidated manner with its controlled company COPART 5. This company is presented below in this preliminary report, also individually. We will address the main variations occurred in the period, providing the respective clarifications provided by Management. We understand that the Management of the Parties under Reorganization is making an effort so that the next Monthly Activities Report will be more complete and robust and all the information requested for this purpose will be delivered on a timely basis. · We observed a reduction in the balance of Cash and cash equivalents of approximately BRL3.8 billion, the detailed explanation of which is outstanding with Management, but it seems to be connected with the reduction of a similar amount in the balances of Loans and Financings commented on below in this section. Cash and cash equivalents 6,701,241 2,897,416 Financial investments 15,361 20,975 Derivative financial instruments 306 171,998 Accounts receivable 1,673,112 1,852,962 Inventories 29,461 27,678 Current taxes recoverable 312,987 753,621 Deposits and court blocked accounts 806,556 802,013 Dividends and interest on capital 896,643 898,330 Pension fund-related assets 4,978 - Prepaid expenses 61,772 - Assets held for sale 586,634 488,019 Other assets 656,832 698,900 Current assets Credits with related parties 1,933,756 3,444,651 Financial investments 21,181 11,809 Derivative financial instruments 4,054,030 - Deferred taxes recoverable 6,331,829 5,495,993 Other taxes 622,480 556,717 Deposits and court blocked accounts 8,645,287 8,837,005 Pension fund-related assets 122,561 - Prepaid expenses 8,055 - Other assets 27,102 161,853 Investments 21,954,850 20,983,168 Fixed assets 5,444,595 5,443,081 Intangible assets 231,624 211,024 Non-current assets Total Assets Source: Financial Statements and management information. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 1 - Oi S.A. Balance sheet - Assets In thousands of Reais Mar-16 Jun-16 Management informed us that the financial contracts of derivative financial instruments entered into between Oi S.A. and all the counterparties (banks) provide that the Judicial Reorganization proceeding reflects an accelerated maturity of the derivatives. Because of that, as well as with the debt, the filing for Judicial Reorganization on June 20 is a “trigger” for reclassification of the derivative financial instruments in effect on June 30, 2016 from long to short-term. In addition, over the quarter there has been a strong reduction of the portfolio of derivatives contracted by Oi S.A. by reason of the expectation for renegotiation of debt and potential filing for Judicial Reorganization. We’ve been informed by Management of an increase of BRL 10 million referring to payment in installments of qualification fees and an approximate increase of BRL 67 million relating to third parties’ amounts (Co-billing), with direct impact on Accounts Receivable. This fact justifies, in part, the increase experienced between March and June, 2016. The development of the balances of Taxes Recoverable in the period reflects the gain connected with the settlement of a significant part of the derivative contracts, as mentioned above, resulting in a balance of BRL 356 million of IRRF recoverable and also the development of the position of PIS/COFINS to be compensated in the period, in the approximate amount of BRL 83 million. Cash and cash equivalents 6,701,241 2,897,416 Financial investments 15,361 20,975 Derivative financial instruments 306 171,998 Accounts receivable 1,673,112 1,852,962 Inventories 29,461 27,678 Current taxes recoverable 312,987 753,621 Deposits and court blocked accounts 806,556 802,013 Dividends and interest on capital 896,643 898,330 Pension fund-related assets 4,978 - Prepaid expenses 61,772 - Assets held for sale 586,634 488,019 Other assets 656,832 698,900 Current assets Credits with related parties 1,933,756 3,444,651 Financial investments 21,181 11,809 Derivative financial instruments 4,054,030 - Deferred taxes recoverable 6,331,829 5,495,993 Other taxes 622,480 556,717 Deposits and court blocked accounts 8,645,287 8,837,005 Pension fund-related asset 122,561 - Prepaid expenses 8,055 - Other assets 27,102 161,853 Investments 21,954,850 20,983,168 Fixed assets 5,444,595 5,443,081 Intangible assets 231,624 211,024 Non-current assets Total Assets Source: Financial Statements and management information. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 1 - Oi S.A. Balance sheet – Assets In thousands of Reais Mar-16 Jun-16 Referring to the reductions of balances observed in the captions Pension fund-related assets and Prepaid Expenses , Management has not provided us with clarifications up to the date of the preparation of this report. We’ve been informed that the line of Assets held for sale essentially includes the investment in the investee Unitel (Angola) and dividends receivable. The variation experienced in the second quarter was explained as a reflection of the recognition of depreciation of investments at fair value, plus dividends of financial year 2014, net of impairment of the dividends. This movement results in a loss of approximately BRL 531 million, combined with the reduction arising from the U.S. Dollar in relation to the Real, which is the Company’s functional currency. Between March and June, 2016, the asset balance of Credits with related parties increased by 78%, mainly due to an increase in the amount of loans receivable of Telemar Norte Leste (BRL 1.3 billion). Until the closing of this preliminary report, we had not received from Management explanations about the variation observed, which we expect to address in the next activities report. The reduction observed in the line of Deferred taxes recoverable in the second quarter is mainly arising from reversal of the installments of income tax and social contribution of temporary differences of deferred assets, arising from exchange variation of the U.S. Dollar of financings and derivatives, by reason of depreciation of the U.S. Dollar in relation to the Real. Cash and cash equivalents 6,701,241 2,897,416 Financial investments 15,361 20,975 Derivative financial instruments 306 171,998 Accounts receivable 1,673,112 1,852,962 Inventories 29,461 27,678 Current taxes recoverable 312,987 753,621 Deposits and court blocked accounts 806,556 802,013 Dividends and interest on capital 896,643 898,330 Pension fund-related assets 4,978 - Prepaid expenses 61,772 - Assets held for sale 586,634 488,019 Other assets 656,832 698,900 Current assets Credits with related parties 1,933,756 3,444,651 Financial investments 21,181 11,809 Derivative financial instruments 4,054,030 - Deferred taxes recoverable 6,331,829 5,495,993 Other taxes 622,480 556,717 Deposits and court blocked accounts 8,645,287 8,837,005 Pension fund-related asset 122,561 - Prepaid expenses 8,055 - Other assets 27,102 161,853 Investments 21,954,850 20,983,168 Fixed assets 5,444,595 5,443,081 Intangible assets 231,624 211,024 Non-current assets Total Assets Source: Financial Statements and management information. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 1 - Oi S.A. Balance sheet – Liabilities and Stockholders’ Equity In thousands of Reais Mar-16 Jun-16 Balance Sheet – Liabilities and Stockholders’ Equity Alongside we present the Balance Sheets (Liabilities and Stockholders’ Equity) referring to the months ended March 31 and June 30, 2016 of Oi S.A. (Holding), provided by Management. We address below the main variations that occurred between the months, providing the respective clarifications provided by Management. · In the second quarter, the balance of Loans and Financing (Short and Long-term), decreased by approximately BRL 3.7 billion, mainly due to the lower loan balance (-BRL 2.6 billion) and senior notes (-BRL 1.0 billion), deriving from the appreciation of the Real in that quarter. Due to the filing for Judicial Reorganization, all the debts were reclassified as short-term, except “intercompany” balances. · The position of short-term Derivative financial instruments had a reduction of 92% in the second quarter, and the long-term balance was reclassified as short-term, due to the Judicial Reorganization and the accelerated maturity clauses of these contracts. In addition, there has been a strong reduction in the portfolio of derivatives contracted by Oi S.A. over the quarter by reason of the expectation of renegotiation of debt and potential filing for Judicial Reorganization. Salaries, social charges and benefits 116,290 103,252 Suppliers 1,488,516 1,470,787 Loans and Financing 2,630,034 15,303,823 Derivative financial instruments 2,381,925 192,810 Current taxes payable 645,726 858,815 Other taxes 186,275 - Dividends and interest on capital 28,132 28,071 Authorizations and concessions payable 7,422 - Tax refinancing program 27,378 54,782 Provisions 575,155 558,029 Pension fund provisions 164,383 - Other obligations 306,869 480,732 Current liabilities Loans and financing 35,570,489 19,203,529 Derivative financial instruments 835,792 - Other taxes 143,683 161,701 Tax refinancing program 436,469 401,738 Provisions 2,139,630 1,852,933 Pension fund provisions 399,478 411,811 Provisions for loss on investments - 793,157 Other obligations 1,541,934 1,448,723 Non-current liabilities Stockholders’ equity Total liabilities Source: Financial Statements and management information. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 1 - Oi S.A. Balance sheet – Liabilities and Stockholders’ Equity In thousands of Reais Mar-16 Jun-16 The reduction of the balance of Pension fund provisions between March and June, 2016 was partially explained by the settlement of BRL 50 million of the actuarial liabilities of the BrtPrev plan to Fundação Atlântico. The variation in the second quarter in the caption Other obligations is mainly connected with the increase of the exposed net assets of the investment in Oi Coop (Negative Stockholders’ Equity). Salaries, social charges and benefits 116,290 103,252 Suppliers 1,488,516 1,470,787 Loans and Financing 2,630,034 15,303,823 Derivative financial instruments 2,381,925 192,810 Current taxes payable 645,726 858,815 Other taxes 186,275 - Dividends and interest on capital 28,132 28,071 Authorizations and concessions payable 7,422 - Tax refinancing program 27,378 54,782 Provisions 575,155 558,029 Pension fund provisions 164,383 - Other obligations 306,869 480,732 Current liabilities Loans and financing 35,570,489 19,203,529 Derivative financial instruments 835,792 - Other taxes 143,683 161,701 Tax refinancing program 436,469 401,738 Provisions 2,139,630 1,852,933 Pension fund provisions 399,478 411,811 Provisions for loss on Investments - 793,157 Other obligations 1,541,934 1,448,723 Non-current liabilities Stockholders’ equity Total liabilities Source: Financial Statements and management information. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 1 - Oi S.A. Statements of operations In thousands of Reais Q116 Q216 Statement of operations for the Financial Year Alongside we provide the Statements of operations referring to the first and second quarters of 2016, made available by the Management of the Parties under Reorganization. Following we will address the main oscillations that occurred between the two quarters, providing the respective clarifications provided by Management. · We observed in the second quarter a reduction in the Costs of services provided and products sold disproportional to the reduction experienced in the Gross operating revenue , reflecting an increase of the Gross profit obtained in the period. The reduction was explained to us as being essentially connected with the Interconnection Expense, by reason of a higher provision in the first quarter (due to the execution of an agreement with an operator) combined with the reduction of the interconnection tariff (VU-M), Amount of Remuneration of Use of Personal Mobile Service Network, per time unit for the use of its network. · The marked reduction of the Equity result of investees in the quarter was mainly caused by the recognition of depreciation of the fair value of the investment in Unitel, plus the revenue from dividends net of impairment, in the amount of BRL 400 million, as well as by recognition of loss in the Oi Coop investment of BRL 625 million. Gross operating revenue 1,481,152 1,474,636 Cost of services provided and products sold (794,932) (675,711) Gross profit Equity result of investees (231,778) (1,056,096) Selling expenses (247,559) (262,161) General and administrative expenses (320,442) (315,880) Other operating income 164,955 196,978 Other operating expenses (133,787) (282,486) Operating (expenses)/income Profit (loss) before financial result and taxes Financial income 1,951,169 2,778,153 Financial costs (3,655,345) (1,541,988) Financial result Profit (loss) before taxation Income tax and social contribution - Current tax - - Deferred tax 117,961 (808,056) Loss for the period Source: Financial Statements and management information. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 1 - Oi S.A. Statements of operations In thousands of Reais Q116 Q216 Comparing the two quarters, the Other operating expenses have more than doubled, from BRL 134 million to BRL 282 million). The increase is mainly due to the variation that occurred in the expense of employees participating in the results of BRL 78 million and to the increase of the provision for contingencies (in the corporate sphere). Inversion of the Financial income obtained in the two quarters was mainly justified by: I. Increase of Financial income : i. increase of BRL 580 million in interest and monetary variations on loans receivable from related parties; ii. reduction of BRL 130 million in income on financial investments abroad (lower volume of offshore cash in the quarter). II. Reduction of Financial costs : i. costs from derivative financial instruments due to the lower volume of hedge contracted in the second quarter, when compared with the first, combined to a scenario of appreciation of the Real in relation to the Euro and the U.S. Dollar (references for external financial operations). ii.higher income from exchange variation of loans payable to third parties, once the appreciation of the Real in relation to the U.S. Dollar and the Euro was higher in the second quarter when compared to the first. Gross operating revenue 1,481,152 1,474,636 Cost of services provided and products sold (794,932) (675,711) Gross profit Equity result of investees (231,778) (1,056,096) Selling expenses (247,559) (262,161) General and administrative expenses (320,442) (315,880) Other operating income 164,955 196,978 Other operating expenses (133,787) (282,486) Operating (expenses) Profit (loss) before financial result and taxes Financial income 1,951,169 2,778,153 Financial costs (3,655,345) (1,541,988) Financial result Profit (loss) before taxation Income tax and social contribution - Current tax - - Deferred tax 117,961 (808,056) Loss for the period Source: Financial Statements and management information. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 1 - Oi S.A. Statements of operations In thousands of Reais Q116 Q216 The variations observed in the expenses of the Deferred Income Tax and social contribution refer to the reversal of the deferred income tax and social contribution assets from temporary differences, arising from the effects of the exchange variation on the financings and derivatives in foreign currency by reason of the depreciation of the U.S. Dollar in relation to the Real, which was already mentioned. Up to the time of the preparation of this preliminary report, we have not obtained more detailed explanations from Management about each one of these effects which, as shown in the summary on the left side, taken as whole, were very significant. Gross operating revenue 1,481,152 1,474,636 Cost of services provided and products sold (794,932) (675,711) Gross profit Equity result of investees (231,778) (1,056,096) Selling expenses (247,559) (262,161) General and administrative expenses (320,442) (315,880) Other operating income 164,955 196,978 Other operating expenses (133,787) (282,486) Operating (expenses) Profit (loss) before financial result and taxes Financial income 1,951,169 2,778,153 Financial costs (3,655,345) (1,541,988) Financial result Profit (loss) before taxation Income tax and social contribution - Current tax - - Deferred tax 117,961 (808,056) Loss for the period Source: Financial Statements and management information. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 2 - Telemar Norte Leste S.A. Brief description · “TNL”, a wholly-owned subsidiary of Oi S.A, main provider of fixed telephone services in Region I and LDI service (long distance international) in the entire Brazilian territory, with its head office in downtown Rio de Janeiro, Rua do Lavradio - Centro; · Publicly traded corporation, Taxpayer Identification Number (CNPJ) 33.000.118/0001-79; · Its corporate purpose is the exploitation of telecommunication services and activities required or useful for execution of these services, in compliance with the concessions, authorizations and permissions granted to them. Other information · The companies Oi, TNL and Oi Móvel are the holders of the concessions and authorizations for exploitation of telecommunication services and their activities are intrinsically connected, both from an operational and a commercial point of view. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 2 - Telemar Norte Leste S.A. Balance Sheet – Current and non-current assets Alongside we present the Balance Sheets (Assets) referring to the months ended March 31 and June 30, 2016 of Telemar Norte Leste S.A., provided by Management. We address below the main variations that occurred in the period, presenting the respective clarifications provided by Management. We understand that the Management of the Parties under Reorganization are making an effort so that the next monthly activities reports will be more complete and robust and all the information requested for this purpose will be delivered on a timely basis. · The variation between the balance of Derivative financial instruments (Short and Long-term) is from the appreciation of the Real (approximately 9.81% in relation to the U.S. Dollar and 12.64% in relation to the Euro), besides the reversals of the derivatives portfolio performed in the period. · As explained by Management, the variation of BRL 183 million in the Current taxes recoverable is referring to the increase of the Withholding Income Tax on the gain connected with the settlement of a significant part of the derivative contracts and ICMS receivable, essentially by reason of the reclassification of accounts receivable of the Government of Rio de Janeiro, based on an agreement to off-set with taxes payable. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 2 - Telemar Norte Leste S.A. Balance sheet - Assets In thousands of Reais Mar-16 Jun-16 The increase observed in Dividends and interest on capital , of BRL 480 million, was originated by the additional dividends from subsidiaries of Telemar, which were recorded in its balance sheet based on approval of the allocation of proceeds at the general annual meetings of the respective subsidiaries. The Investments account had an increase of BRL 580 million (6% in relation to March, 2016) essentially due to the increase of capital undertaken in the affiliate Serede, in the total amount of BRL 548 million. According to Management, the reduction of 9%, observed in the caption Intangible assets , is connected with the lower volume of acquisitions of data processing systems between the two quarters. Cash and cash equivalents 466,835 383,983 Financial investments 32,723 11,145 Derivative financial instruments 247,624 141,810 Accounts receivable 3,607,788 3,687,366 Inventories 65,267 58,894 Current taxes recoverable 535,136 718,240 Other taxes - - Deposits and court blocked accounts 320,133 341,336 Dividends and interest on capital 191,376 671,423 Prepaid expenses 223,986 - Other assets 382,036 576,924 Current assets Credits with related parties 1,413 1,464 Derivative financial instruments 885,802 - Deferred taxes recoverable 1,517,437 1,479,549 Other taxes 415,608 528,702 Deposits and court blocked accounts 3,931,117 3,960,001 Prepaid expenses 29,151 - Other assets 129,925 143,964 Investments 10,335,594 10,915,989 Fixed assets 11,448,807 11,435,638 Intagible assets 580,831 529,664 Non-current assets Total assets Source: Financial Statements and management information. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 2 - Telemar Norte Leste S.A. Balance sheet – Liabilities and Stockholders’ Equity In thousands of Reais Mar-16 Jun-16 Balance Sheet – Liabilities and Stockholders’ Equity Alongside we present the Balance Sheets (Liabilities) referring to the months ended March 31 and June 30, 2016 of Telemar Norte Leste S.A., made available by Management. We address below the main variations that occurred in the month, presenting the respective clarifications provided by Management. · The reduction of 24%, between March and June, 2016, in the balance of the Salaries, social charges and benefits account payable is mainly due to payment of the Company’s employees profit sharing (referring to the previous financial year). · The increment in Loans and financing (addition of short and long-term) is due to the loans, mainly to the loan operation with Oi Móvel S.A. As per Management, the company has not contracted new loans during the period. Besides that, due to the filing for Judicial Reorganization, all the debts were reclassified to short-term, except the intercompany balance. Salaries, social charges and benefits 261,503 199,194 Suppliers 2,091,507 2,233,082 Loans and financing 2,058,856 8,300,198 Derivative financial instruments 269,033 2,139 Current taxes payable 279,064 267,478 Other taxes 32,450 34,025 Dividends and interest on capital 849,063 849,083 Authorizations and concessions payable 14,923 30,598 Tax refinancing program 25,544 31,327 Provisions 289,906 262,729 Other obligations (19,924) 36,055 Current liabilities Loans and financing 9,470,784 3,721,033 Derivative financial instruments 86,564 - Other taxes 332,131 339,367 Authorizations and concessions payable - - Tax refinancing program 239,825 229,729 Provisions 1,485,078 1,524,627 Other obligations 1,245,401 1,232,679 Non-current liabilities Capital 11,661,096 11,661,092 Capital reserves 1,667,378 1,667,378 Revenue Reserves 3,626,060 3,626,060 Accumulated deficit (503,347) (580,233) Carrying value adjustments 15,888 14,143 Other Comprehensive Income (130,194) (95,691) Goodwill on capital transactions and variations of interest percentages - - Stockholders’ Equity Total liabilities and stockholders’ equity Source: Financial Statements and management information. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 2 - Telemar Norte Leste S.A. Balance sheet – Liabilities and Stockholders’ Equity In thousands of Reais Mar-16 Jun-16 • The derivative financial instruments (short and long-term) account , have suffered a significant reduction between the two periods in question. As explained by Management, the financial instruments were settled as from April, 2016. These reversals were made in light of the expectation of a debt renegotiation with the creditors, besides the potential filing for Judicial Reorganization, culminating in accelerated maturity of the contracts and settlements of swaps. Management informed that the remaining outstanding balance of the derivatives is included in the list of creditors. • The increase of BRL 71 million in Other obligations is basically arising from the increase of BRL 37 million in amounts payable from contracts of shared operating expenses of the Oi Group and BRL 16 million relative to provision of the concession biennial fee payable to Anatel, calculated based on Telemar’s net revenue. Salaries, social charges and benefits 261,503 199,194 Suppliers 2,091,507 2,233,082 Loans and financing 2,058,856 8,300,198 Derivative financial instruments 269,033 2,139 Current taxes payable 279,064 267,478 Other taxes 32,450 34,025 Dividends and interest on capital 849,063 849,083 Authorizations and concessions payable 14,923 30,598 Tax refinancing program 25,544 31,327 Provisions 289,906 262,729 Other obligations (19,924) 36,055 Current liabilities Loans and financing 9,470,784 3,721,033 Derivative financial instruments 86,564 - Other taxes 332,131 339,367 Authorizations and concessions payable - - Tax refinancing program 239,825 229,729 Provisions 1,485,078 1,524,627 Other obligations 1,245,401 1,232,679 Non-current liabilities Capital 11,661,096 11,661,092 Capital reserves 1,667,378 1,667,378 Revenue Reserves 3,626,060 3,626,060 Accumulated deficit (503,347) (580,233) Carrying value adjustments 15,888 14,143 Other Comprehensive Income (130,194) (95,691) Goodwill on capital transactions and variations of interest percentages - - Stockholders’ Equity Total liabilities and stockholders’ equity Source: Financial Statements and management information. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 2 - Telemar Norte Leste S.A. Statements of operations In thousands of Reais Q116 Q216 Statement of operations for the financial year Alongside we present the Statements of operations referring to the first and second quarters of 2016, provided by the Management of the Parties under Reorganization. We address below the main variations that occurred in the period, providing the respective clarifications provided by Management. · The increase of 82% in the income from Equity result of investees is mainly due to an increase of the profit of Oi Móvel S.A., invested in Telemar Norte Leste S.A. The amount of the investment was 100% of the profit of BRL 590 million of Oi Móvel S.A. (accumulated amount for the second of 2016). · As per Management, the reduction of 46% in the amount of Other operating income was due to a specific sale of optical fiber (BRL 131 million), recognized in the first quarter of 2016. · The increase in Other operating expenses, as explained by Management is mainly due to the reversal of the provision of employees profit sharing, thus causing a variation of BRL 44 million in the second quarter. Gross operating revenue 2.444.960 2.378.824 Cost of services provided and products sold (2.073.005) (1.915.885) Gross profit Equity results of investees 250.452 456.620 Selling expenses (394.875) (447.952) General and administrative expenses (322.418) (298.442) Other operating income 340.432 183.010 Other operating expenses (220.516) (154.922) Operating revenues (expenses) Profit (loss) before financial result and taxes Financial income 71.171 75.702 Financial costs (584.288) (333.602) Financial result Loss before taxation Income tax and social contribution Current tax - (125) Deferred tax (15.260) (20.114) Loss for the period Source: Financial Statements and management information. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 3 - Oi Móvel S.A. Brief Description Oi Móvel S.A is an indirect subsidiary of Oi S.A, incorporated on December 10, 2002 headquartered in the Federal District, setor Comercial Norte, Quadra 3, bloco A, Edifício Estação Telefonica, with its main office in Rio de Janeiro; · The subsidiary is one of the main providers of mobile cellular telephone services of Region II of the General Concessions Plan. · Closely-held company, Taxpayer Identification Number (CNPJ): 05.423.963/0001-11; Other information · Oi Móvel became a subsidiary of Telemar Norte S.A on January 31, 2013 when Oi S.A increased the capital stock in Telemar Norte Leste through a transfer of investments, other assets and intercompany debentures. · Through the physical structure of cables and the network of TNL, Oi Móvel also provides cable TV services. · In February, 2014, TNL PCS, a mobile telephone operator of Region I and III, was taken over by Oi Móvel. The Company has become the only operator to provide mobile telephone services of Oi in Brazil. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 3 - Oi Móvel S.A. Balance sheet – Assets In thousands of Reais (BRL (BRL) Mar-16 Jun-16 Balance sheet – Current and non-current assets Alongside we present the Balance Sheets (Assets) referring to the months ended March 31 and June 30, 2016 of Oi Móvel S.A., provided by Management. We address below the main variations that occurred in the period, providing the respective clarifications provided by the Management. We understand that the Management of the Parties under Reorganization is making an effort so that the next monthly activities reports will be more complete and robust and all the information requested for this purpose will be timely delivered. · According to Management, the balance of Accounts receivable was negatively impacted by the variation of BRL 245 million in the account “transfer to third parties”, of a creditor nature, which is within the group of accounts. We asked Management about the variation mentioned and the explanation wasn’t consistent with the values stated in the company’s interim balance sheets. We wait for new information in order to support the movement observed, which we will explain in the next activities report, if the same is still significant. · The expressive reduction in the account Other assets short-term mainly refers to the variation of prepaid expenses, classified within other assets. The amount of expenses with Fistel (maintenance) decreased by BRL 175 million during the period. As provided by Management, the reduction in the quarter refers to the allocation of the three month period to the result of Fistel expense, since payment is made in advance in March. Cash and cash equivalents 387,620 653,894 Financial investments 64,511 48,824 Derivative financial instruments 2,782,845 2,555,709 Accounts receivable 157,418 172,840 Inventories 293,542 314,292 Current taxes recoverable - - Other taxes 42,163 50,883 Deposits and court blocked accounts 473 - Dividends and interest on capital 581,090 - Prepaid expenses 340,839 744,838 Other assets Current assets 4,831,815 4,526,702 Credits with related parties 108,458 28,777 Derivative financial instruments 708,260 302,574 Deferred taxes recoverable 262,030 174,640 Other taxes 859,235 874,999 Deposits and court blocked accounts 3,552 - Prepaid expenses 17,440 - Other assets 58,873 68,767 Investments 197,169 229,580 Fixed assets 8,089,645 8,090,963 Intagible assets 2,106,777 2,101,523 Non-current assets Total assets Source: Financial Statements and management information. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 3 - Oi Móvel S.A. Balance sheet – Assets In thousands of Reais Mar-16 Jun-16 Balance Sheet – Current and non-current assets Cash and cash equivalents 387,620 653,894 • The other expressive variations of the second quarter, referring to Financial investments 64,511 48,824 the assets of Oi Móvel, were not clarified by the management’s Derivative financial instruments 2,782,845 2,555,709 comments up to the closing date of this preliminary report, Accounts receivable 157,418 172,840 Inventories 293,542 314,292 Current taxes recoverable - - Other taxes 42,163 50,883 Deposits and court blocked accounts 473 - Dividends and interest on capital 581,090 - Prepaid expenses 340,839 744,838 Other assets Current assets 4,831,815 4,526,702 Credits with related parties 108,458 28,777 Derivative financial instruments 708,260 302,574 Deferred taxes recoverable 262,030 174,640 Other taxes 859,235 874,999 Deposits and court blocked accounts 3,552 - Prepaid expenses 17,440 - Other assets 58,873 68,767 Investments 197,169 229,580 Fixed assets 8,089,645 8,090,963 Intagible assets 2,106,777 2,101,523 Non-current assets Total assets Source: Financial Statements and management information. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 3 - Oi Móvel S.A. Balance sheet – Liabilities and Stockholders’ Equity In thousands of Reais Mar-16 Jun-16 Balance Sheet – Liabilities and Stockholders’ equity Alongside we present the Balance Sheet (Liabilities) referring to the months ended March 31 and June 30, 2016 of Telemar Norte Leste S.A., provided by Management. We address below the main variations that occurred in the period, providing the respective clarifications provided by Management. · The reduction of 40% in Salaries, social charges and benefits is mainly due to the payment of the employees’ profit sharing. During the second quarter, payment of the previous financial year was made, besides reversal of provisions. · As to Loans and financings , it was observed that the loan of Oi Móvel with Oi Coop, denominated in foreign currency, was benefited by the appreciation of the Real in relation to the Euro in the second quarter, causing reduction of the balance between the two quarters. Besides that, as mentioned by Management, reclassification of the amounts of loans from long-term to short-term, caused by initiation of the judicial reorganization proceeding, also aids to explain the variation observed in the account. · The reduction in the balance of Authorizations and concessions payable during the period, of BRL936 million, was generated by settlement of the mobile license owed to Anatel. · The amount of long-term Other obligations decreased by 24% during the period and, as explained by Management, the main variation refers to payment of outstanding amounts relative to customers’ payments in double (telephonic accounts). Salaries, social charges and benefits 60,452 36,115 Suppliers 3,211,856 3,183,248 Loans and financings 268,369 1,146,025 Current duties payable 320,875 373,077 Other taxes 31,941 - Dividends and interest on capital 90 90 Authorizations and concessions payable 953,103 16,769 Tax refinancing program 3,721 3,757 Provisions 103,589 105,683 Pension fund provisions 233 - Other obligations 1,040,602 1,331,365 Current liabilities Loans and financings 7,266,141 5,664,416 Other taxes 480,385 491,332 Authorizations and concessions payable 7,005 7,298 Tax refinancing program 27,824 27,554 Provisions 132,481 154,675 Pension fund provisions 29 29 Other obligations 86,104 65,475 Non-current liabilities Stockholders’ equity Total liabilities Source: Financial Statements and management information. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 3 - Oi Móvel S.A. Income statement In thousands of Reais Q116 Q216 Income statement for the period Alongside we present the Income Statements referring to the first and second quarters of 2016, provided by the management of the Parties under Reorganization. We address below the main oscillations that occurred between the two quarters, providing the respective clarifications provided by Management. · The Equity results of investees had a negative impact of BRL 24 million between March and June, 2016, mainly due to recognition of a loss in the investment that Oi Móvel indirectly held in Paggo Soluções, through its control under Paggo Empreendimentos S.A. (Holding). The investment was equivalent to 50% of the investee’s shares, and the remaining part of the shares were held by Cielopar Participações Ltda · The main variation between the quarterly results of Oi Móvel S.A refers to the Financial result , an increase of BRL 838 million and BRL 141 million in financial revenues and expenses, respectively. In the following page, we provide comments on these variations. Gross operating revenue Cost of services provided and products sold 2,585,623 (1,691,324) 2,416,537 (1,663,096) Gross profit Equity results of investees (33,110) (43,188) Selling expenses Ganeral and administrative expenses Other operating income Other operating expenses (416,261) (211,390) 48,019 (166,899) (382,067) (214,734) 43,783 (146,585) Operating revenues (expenses) Profit (loss) before financial result and taxes Financial income Financial costs 258,277 (142,184) 1,096,740 (282,798) Financial income Profit before taxation Income tax and social contribution Current tax Deferred tax - (74,598) 15,038 (405,686) Profit for the period Source: Financial Statements and management information. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Operating Parties under Reorganization 3 - Oi Móvel S.A. Income statement The Financial income was positively impacted mainly by: · The providing of monthly interest of debentures issued by Oi S.A. and acquired by Oi Móvel S.A. · Ascertainment of a financial gain by reason of settlement of debt with negative goodwill. The Financial costs were positively impacted mainly due to the exchange variation on the loans of liabilities with associate companies. The appreciation of the Real in relation to the U.S. Dollar and Euro during the second semester “benefited” the debt in the amount of BRL 712 million. In thousands of Reais Q116 Q216 Gross operating revenue 2.585.623 2.416.537 Cost of services provided and products sold (1.691.324) (1.663.096) Gross profit Equity result of investees (33.110) (43.188) Selling expenses (416.261) (382.067) General and administrative expenses (211.390) (214.734) • Other operating income 48.019 43.783 Other operating expenses (166.899) (146.585) Operating revenues (expenses) Profit (loss) before financial result and taxes Financial income 258.277 1.096.740 Financial costs (142.184) (282.798) Financial result Profit before taxation Income tax and social contribution Current tax - 15.038 Deferred tax (74.598) (405.686) Loss/profit for the period Source: Financial Statements and management information. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Non-operating Parties under Reorganization The purpose of this section is to present the main variations in equity and the results reported by the Non-operating Parties under Reorganization in the period, commenting on the related causes for such variations. The non-operating Companies undergoing the Judicial Reorganization are: 4 - Portugal Telecom Internacional Finance B.V. 5 - Oi Brasil Holdings Coöperatief U.A. 6 - COPART 4 Participações S.A. 7 - COPART 5 Participações S.A. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Non-operating Parties under Reorganization 4 - Portugal Telecom Internacional Finance B.V. (PTIF) · Portugal Telecom Internacional Finance B.V. (“PTIF”) is a legal entity governed by private law, organized as per the Laws of the Netherlands, with its head office in Amsterdam. However, its main office is located in the city of Rio de Janeiro. · PTIF does not perform any operating activity and its operation involves holding and financing activities, with a view to raising funds in the international market, which are intended for the Oi Group’s operations in Brazil. · In April, 2014, PTIF become an indirect subsidiary of Oi S.A. (Oi Group), as from the business combination between Oi and Pharol SGPS S.A. (former Portugal Telecom, SGPS, S.A.). Oi performed a capital increase, which was partially paid up through assignment by Pharol of all the shares issued by PT Portugal SGPS, S.A Till then, PTIF was an affiliate of PT Portugal and its financing activities were intended for serving its parent company. · In June, 2015, Oi agreed to sell all shares of PT Portugal to Altice Portugal S.A Among the conditions of the Share Purchase Agreement was the release of PT Portugal from its obligations under notes of EUR 400 million with Portugal Telecom Internacional Finance B.V. After the closing of the sale process, PTIF become a wholly-owned subsidiary of Oi S.A. · PTIF issued various bonds in the international market, which are guaranteed by Oi S.A. On June 20, 2016, PTIF’s debt arising from these bonds was equivalent to BRL 16,939 million, individually constituting the most relevant liability of the Oi Group. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Non-operating Parties under Reorganization 4 - Portugal Telecom Internacional Finance B.V. (PTIF) Balance sheet In thousands of Reais Mar/16 Jun-16 Balance sheet Alongside we present the Balance Sheets at March 31 and June 30, 2016 of PTIF, provided by its Management. We address below the main variations that occurred in the period, providing the respective clarifications provided by Management. We understand that the Management of the Parties under Reorganization is making an effort so that the next monthly activities reports will be more complete and robust and all the information requested for this purpose will be delivered on a timely basis. · The most significant captions in the Balance Sheet of the Parties under Reorganization are “ Credits with related parties ” and “ Loans and financing ”. As previously mentioned, Management conducted a reclassification of all loans, except intercompany operations, to the short-term when the company initiated the judicial reorganization. Combined with the effect of the appreciation of the Real in relation to the Euro and the U.S. Dollar, this fact explains in the most part the variations observed. Cash and cash equivalents 13.563 27.183 Current taxes recoverable 12.998 23.961 Credits with related parties - 1.757.672 Other investments - 262.898 Other current assets 133.809 148.991 Current assets Credits with Related Parties 15.695.316 11.681.778 Other Non-current assets 8.271 - Investments 141.560 - Non-current assets Total assets Suppliers (1.072) 1.342 Loans and financing 2.985.291 13.870.478 Social and labor obligations - 85 Tax obligations - 10.186 Other obligations 39.431 133 Current liabilities Loans and Financing 13.110.318 - Non-current liabilities - Realized capital stock 85 74 Capital reserves 3.048.899 2.663.453 Accumulated deficit (3.177.435) (2.643.268) Stockholders’ Equity Total liabilities Source: Financial Statements and management information. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Non-operating Parties under Reorganization 4 - Portugal Telecom Internacional Finance B.V. (PTIF) Statements of operations In thousands of Reais Q116 Q216 Statement of operations for the periods Alongside we present the Statements of operations for the first and second quarters of 2016, provided by Management of the Parties under Reorganization. We address below the main variations that occurred between the two quarters, providing the respective clarifications provided by Management. · The increase observed in General and administrative expenses is due to the recognition of the remuneration paid to the Director Cristina Mocellin, appointed at the end of the first quarter of 2016, reflecting in a higher impact on the second quarter of 2016. · Other operating expenses mainly consist of the variation of the fair value of the quotation of Oi S.A.’s shares. In the first quarter of 2016 the shares suffered a strong devaluation, giving rise to a significant loss that was reversed in the second quarter. Gross operating revenue Cost of services provided and products sold - Gross profit Equity results of investees Selling expenses - General and administrative expenses (625) (1,167) Other operating income - - Other operating expenses (178,379) 176,445 Operating income (expenses) Profit (loss) before financial result and taxes Financial income Financial costs 371,341 (384,060) 44,958 (52,654) Financial result Profit (loss) before taxes Income tax and social contribution Current tax Deferred tax (4,682) - (5,294) - (Loss) profit for the period Source: Financial Statements and management information. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Non-operating Parties under Reorganization 5 - Oi Brasil Holdings Coöperatief U.A. · Oi Brasil Holding Coöperatief U.A. (“Oi Coop”) is a legal entity governed by private law, organized under the Laws of the Netherlands on April 20, 2011. · The head office of Oi Coop is located in Amsterdam, however, its main office is located in the city of Rio de Janeiro. · The entity is a wholly-owned subsidiary of Oi S.A., and its main activity is a holding and financing, through fund raising in the international market, which are intended for the Oi Group’s operations in Brazil. · At the end of 2015, the company had no employees. It had only two executive directors, who did not earn any remuneration from Oi Coop during the last financial year. · Likewise PTIF, Oi Coop issued several bonds in the international market, guaranteed by Oi. On June 20, 2016, the obligation arising from these bonds was equivalent to BRL 2,629 million in European bonds and BRL 5,788 in American bonds. · The company does not undertake operating activities and its continuation thereof depends on continuous support from its parent Oi S.A. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Non-operating Parties under Reorganization 5 - Oi Brasil Holdings Coöperatief U.A. Balance sheet In thousands of Reais Mar-16 Jun-16 Balance Sheet Alongside we present the Balance Sheets at March 31 and June 30, 2016 of Oi Coop, provided by Management. We address below the main variations that occurred in the period, presenting the respective clarifications provided by Management. We understand that the Management of the Parties under Reorganization are making an effort so that the next monthly activities report will be more complete and robust and all the information requested for this purpose will be provided on a timely basis. · The caption Credits with related parties consists of loans with Oi S.A. (BRL 14,092 million) and Oi Móvel (BRL 5,496 million). The reduction observed between March and June, 2016 is a reflection of the exchange variation in the period. · The main component of the liabilities of the Parties under Reorganization is Loans and financing . These balances are denominated in foreign currency and thus are exposed to exchange variations. The approximate variation of 13% in the caption “Loans and financing” is due to the positive impact of appreciation of the Real in relation to the Euro in the quarter (approximately 13%). Cash and cash equivalents Other assets 15,462 77,334 16,373 273,380 Current assets Credits with related parties 22,694,796 19,588,447 Non-current assets Total assets Loans and financing 137,038 8,736,745 Other obligations (15,992) - Current liabilities Loans and financing 23,210,042 11,681,778 Other obligations 15,127 13,215 Non-current liabilities Realized capital Accumulated deficit 73 (558,696) 64 (553,602) Stockholders’ equity Total liabilities and stockholders’ equity Source: Financial Statements and management information. Judicial Reorganization - Oi August 26, 2016 Table of Contents | Executive Report | Attachments Non-operating Parties under Reorganization 5 - Oi Brasil Holdings Coöperatief U.A. Statements of operations In thousands of Reais Q116 Q216 Statement operations for the quarters Alongside we present the Statements of operations referring to the first and second quarters of 2016, provided by the Management of the Parties under Reorganization. We address below the main variations that occurred between the two quarters, presenting the respective clarifications provided by Management. We understand that the Management of the Parties under Reorganization is making an effort so that the next monthly activities reports will be more complete and robust and all the information requested for this purpose will be provided on a timely basis. · According to Management, the sums paid to the Directors and legal expenses with legal counsels in the Netherlands are recognized in the account “ General and administrative expenses ” . The variation of approximately 70% in this caption is due to the appointment of the Officer Arthur Lavatori, at the end of the first quarter of 2016, generating a higher impact in the second quarter of 2016. · The reduction observed in Financial income and costs is mainly arising from the effect of exchange variation on the debt (appreciation of the Real), besides a reduction of interest of the debt, also effected by exchange variations, when compared to the first quarter. Gross operating revenue
